Yi-ifmir-
                                        CAUSE    1132233-C




LAMONN    E. BLUNT
          RELATOR,


                                                      IN THEtffyU JUDICIAL DISTRICT
   V.




                                                      COURT IN HARRIS COUNTY TEXAS
CHRIS DANIELS
        HARRIS COUNTY DISTRICT CLERK,


         RESPONDENT




                                   APPLICATION FOR MANDANMUS




   TO THE HONORABLEfflg** JUDICIAL DISTRICT COURT:

        NOW COMES, Lamonn    E. Blunt, applicant, and asks this Court to issue a
Writ of Mandamus to Chris Daniels, Resondent, to require the respondent to
submit the said supplemental cause for review by this Court as required by statu
tory law, and in support of this application the Relator would show the Court the
following:


                                            I.
                                    FACTUAL BACKGROUND



  On or about March 10, 2011, and under the above-stated cause,         the relator did

file with the Respondent's office one (1) original writ of habeas corpus challeng
ing his conviction, (see 1132233-A)       Months later, the Relator requested this
Court for Voluntary Dismissal of the Writ cause and simultaneously requested that
a Supplemental writ be filed, (see EXHIBIT A)          This Court granted the motion on
March 26, 2014 due to late submission to this Court by the respondent, (see
Clerk's Docket)       Despite this Court's order, the respondent has continually
failed to file the relator' supplemental writ containing additional facts and
claims as mentioned in his Voluntary Dismissal motion, affecting the accuracy of
the District Attorney's Answer and this Court's Conclusions on the cause.
 Though the relator's subsequent writ submissions under the same cause were
DISMISSED for failure to "verify," his corrected submission is still being held
in limbo without communications from the respondent's office. (Clerk's Docket)
Despite numerous letters requesting status of the supplemental writ, and despite
the relator's family hand-delivering an additional copy of the supplemental writ,
the respondent has not communicated whether this Court has received its sub
mission, (see Filing Date; 3/28/14)



                                         II.
                                  JURISDICTION


  This Honorable Court has exclusive jurisdiction to consider this application
pursuant to Art. 4 of the TEXAS CODE OF CRIMINAL PROCEDURES and Art. 5 of the
Texas Constitution, (et.seq.)


                                        III.
                                ARGUMENTS and AUTHORITIES


  The District Court has the power to issue a writ of mandamus against a District
Court Clerk when the Clerk refuses to adopt a pleading presented for filing, to
enforce the District Court's jurisdiction. (IN RE SIMMONDS 271 S.W.3d 874)

  According to Art. 11.07 (et.seq.), the District Clerk must accept and file
writ applications having satisfied jurisdictional prerequisites.    In the instant
case, the respondent has long received the relator's supplemental writ contain
ing additional claims and supportive facts but is continually failing to submit
the writ for review despite this court's order arid the statutory directive to
do so. (see Order - Voluntary Dismissal / Art. 11.07 §§2^4   Tex.Code. Crim. Pro.)

  Because this District Court has exclusive jurisdiction to hear and make recom
mendations relative to the writ cause, it is deprived of its legal enforcement
authority granted by Legislature and the Honorable framers of the Texas Consti
tution.   Additionally, due to the respondent's clear shirk from its official
duties in this instance, his office has unnecessarily extended the established
time by which a District court should rule on a pleading, (see TEX. RULES of
JUDICIAL ADMIN. Rule 7(2) / GOV. CODE title 2, subtitle F.APP);(also ADMIN. CODE
§2001.141(b)); (also Art. 11.07 et.seq.)
                                        v.
                                   CONCLUSION



  The relator has no other legal remedy available to him other than this appli
cation for mandamus.


  This action sought is, under the facts of this case, in essence, a mere minis
terial act which respondent has a legal duty to perform.

  Applicant has properly requested respondent to perform which repondent has re^
fused.   Without this District Court's intervention,     it is feared that many
more years could possibly expire before any review of the writ's merits is made
and valuable witnesses and other evidence relative to the case lose its force.




  WHEREFORE, PREMISES CONSIDERED, applicant prays that' this Honorable Court grant
this application and that the respondent be ordered to submit the supplemental
writ and memorandum for consideration by this Court.      It additionally prayed
that this Court examine the Clerk's docket under this cause and assure the clerk's

statutory compliance, including up-date communications with the relator as to the
subsequent status of said cause.




                                                       pplicant   Pro Se
                                                  ftO FM 2821
                                                  Huntsville,     Tx. .77349
                                CERTIFICATE OF SERVICE




I, LAMONN E. BLUNT, do certify that a true and correct copy of this Motion For
Leave To File Mandamus and application For Mandamus has been forwarded by U.S.
Mail, Postage prepaid, First Class, to the respondent (District Clerk of Harris
County) on this UtU day of AuQf *2015.




                                     NAME / ADDRESS:   CHRIS DANIELS
                                                       District Clerk of Harris County
                                                       105 Civil Crts.     Bid.
                                                       301 Fannin St.
                                                       Houston,   Tx.   77002
                                         CAUSE 1132233-C



LAMONN E.    BLUNT
            RELATOR,
                                                        IN THE 185th JUDICIAL DISTRICT


  V.


                                                        COURT IN HARRIS COUNTY TEXAS
CHRIS DANIELS
       HARRIS COUNTY DISTRICT CLERK,


            RESPONDENT




                                         ORDER




  ON THIS THE          DAY OF   2015, came to be heard relator's Motion For Leave

and application For Mandamus, and after due consideration of the same, it is

ORDERED that this application be       GRANTED   /    DENIED.




                                                     Judge   Presdiing
TO: LOUISE PEARSON
    CLERK OF THE TEXAS CRIMINAL COURT OF APPEALS                Date: 2 /2-/|2.
    SUPREME COURT BUILDING
    201 W. 14th St.
    P.O. Box 12308
    Capitol Station/ Austin/ Texas 78711-2308


   RE: (WRIT CAUSE NO. 1132233-A)


      Dear Clerk:



      Please find enclosed one (1) original and one (1) copy of my Motion To
   Voluntarily Dismiss Habeas Cause.       It is humbly requested that a copy of the
   said motion be issued to the relevant parties as soon as practical.       In
   addition/ I am asking that your honorable office keep me up-dated on the status
   of this motion and send me a copy of the Justice's decision in relation to
   this motion.       If there's any questions/ please contact me at my enclosed
   address.



     I do appreciate your office's kindest efforts in this regard.




                                                        Thank You Much,
                                  NO. 1132233-A



EX PARTE LAMONN E.    BLUNT/                        IN THE CRIMINAL COURT OF APPEALS

            Applicant
            (movant)                               OF AUSTIN, TEXAS



V.




THE STATE OF TEXAS,

            Respondent



                MOTION TO VOLUNTARILY DISMISS HABEAS WRIT CAUSE PURSUANT TO

              RULE 42.2(a). OF THE TEXAS RULES OF APPELLATE PROCEDURE (ANN.)


              TO THE HONORABLE JUSTICE OF SAID COURT:

        COMES NOW/ Lamonn E. Blunt/ Applicant (movant), in the above entitled
     and numbered cause/ and move this honorable court to dismiss said writ of

     habeas corpus filed therein the convicting court/ and in support of said
     such motion shows:



                                       I.
                                  JURISDICTION

        This honorable court has jurisdiction pursuant to Art. 4.03 V.A.C.C.P.
     and the above-related Appellate Rule 42.29(a) (V.A.C.C.P.)



                                        II.
                                   REASONS

        The herein movant filed his original state habeas action pursuant to
     Tex.Crim.Code Proc. Art.11.07 § 3 (Vernon SUpp.2007) under the above cause.
     The movant acknowledges that he filed the said writ in haste and may have
     denied the trial court a fair opportunity to review unlisted relevant facts
     supportive of the claims raised.     In addition, movant would like to submit
     additional claims and facts that would entitle him to relief.
   The movant assures this court that the additional claims and facts will
not be excessive or redundant/ but merely wish to allow this court an oppor
tunity to consider the cause in it's entirety and reach a fair opinion.



                             PRAYER/CONCLUSION


  WHEREFORE, PREMISES CONSIDERED, the movant prays the court grant this
Motion To Voluntarily Dismiss in all fairness.




                                                 RESPECTFULLY SUBMITTED,




                                                     Movant, Pro Se
                                  CERTIFICATE OF SERVICE


      I, LAMONN E. BLUNT, do certify that a true and correct copy of this" Motion

 To Voluntarily Dismiss, has been forwarded by the United States Mail, Postage

 Prepaid, First Class, to the District Attorney, Harris County, Texas,
on this "Z^vsbday of~\S-\&.      * 2011.



                                      Name / Addressrf~ye».—«?~v^, c_- ^Lv— V



                                                      DISTRICT ATTORNEY
                                                      1201 Franklin, Suite 600
                                                      HOUSTON, TEXAS 77002-1923

CC:    JUDGE, PRESIDING COURT
                                       N0.1132233-A




EX PARTE LAMONN E.     BLUNT,

                 Movant     k



                                                          IN THE COURT OF CRIMINAL APPEALS
  V.


                                                         OF AUSTIN, TEXAS


.THE STATE OF TEXAS,
                 Respondent



                                          ORDER




       On this the        day of         2011, came to be heard movant's Motion To

Voluntarily Dismiss, and after due consideration of the same it is ORDERED that

this motion should be (GRANTED     /   DENIED).




                                                      Justice Presiding
                                            CHRI&DANIEL
                                        Harris County District Clerk




July 8, 2014

LAMONN EUGENE BLUNT ii 1529316
WYNNE UNIT
810 FM 2821
HUNTSV1LLE, TX 77349

RE:         CORRESPONDEGE" LETTER OF 6/18/2014
            Cause Nismber: 102233-C



Dear Applicant:

We are in-receipt of your correspondence, regarding the status of the above mentioned
case. Wereceived an amended application and memorandum May 13, 2014 for case
number 1132233-A. This was placed in the "A" file per your request. If it was your
intention to file an Application for Writ of Habeas Corpus under Article. 11.07 for
the "C" writ I have included an 11.07 application.

Pieasc refer to the Instructions sheet of the Application for a Writ of Habeas Corpus
Seeking Relief From Final Felony Conviction Under Code of Criminal Procedure,
Article 11.07.




Paula Gibson, Deputy
Criminal PostTrial




                1201 I-RANKl.iN   •   P.O. Uox465i   •   Houston. Tcxas 77210-4651   •   (888) 545-5577

I'aoi: I or-I                                                                                        Ri;v. 01-02-04
                               UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF TEXAS


         CLERK OF COURT
           P.O. Box 61010
       HOUSTON, TEXAS 77208                                                www.txs.uscourts.gov




Lamonn Eugene Blunt
1529316 Wynne Unit
810 FM 2821 West
Huntsville TX US 77349


Case: 4:1 l-cv-01471        Instruments   (3 pases) ptv
Date: Aor IX. 2011
Control:.i 1048696
Notice: The attached order has been entered.



If we are unable to sucessfully send this fax, we will print this notice and mail it to you. We will
continue tt) attempt to fax all subsequent notices. For questions, please call (713) 250-5768.
                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION




           NOTICE THAT YOUR COMPLAINT HAS BEEN FILED



It was filed on April 8, 2011

The style of the case is

                         Lamonn Eugene Blunt v. Rick Thaler

The case number is 4:11-cv-01471

The District Judge assigned to your case is Judge Keith P Ellison

The nature of the claim is Habeas Corpus NOS: 530

Please write or type the civil action number on the front of all letters and documents.
Please address all mail to:

                           United States District Clerk's Office
                                     P. O. Box 61010
                               Houston, Texas 77208-1010

The case will be handled in the ordinary course of the Court's work. Writing the
Court to ask about your case will only SLOW the process.



Date:   April 18, 2011
                                                               David J. Bradley, Clerk
                         UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION




                          NOTICE OF THE RIGHT TO TRY
              A CIVIL CASE BEFORE A MAGISTRATE JUDGE



    With the consent of all the parties, a United States Magistrate Judge may
preside in a civil case, including jury trial and final judgment.

    The choice of trial before a magistrate judge is entirely yours. Tell only
the clerk. Neither die judge or magistrate judge will be told until all the parties
agree.

    The district judge to whom your case is assigned must approve the referral
to a magistrate judge.
    You may get consent forms from the clerk.



                                                                David J. Bradley, Clerk
                                       --;*;*.




UNITED STATES DISTRICT COURT                         SOUTHERN DISTRICT OF TEXAS



Lamonn Eugene Blunt
         Plaintiff/Petitioner


versus                                           §    Case Number: 4:1 l-cv-01471
                                                 §•
Rick Thaler
         Defendant/Respondent(s)


                 Consent to Proceed Before a Magistrate Judge

    All parties to this case waive their right to proceed before a district judge and consent
to have a United States Magistrate Judge conduct all further proceedings, including the trial
and judgment. 28 U.S.C. § 636(c).




                                   Order to Transfer


                  This case is transferred to United States Magistrate Judge




                 to conduct all further proceedings, including final judgment.




Date                                 United States District Judge
                                   WRIT CAUSE   1132233-0




LAMONN     E.   BLUNT
           RELATOR,                                         IN THE^Bg1*JUDICIAL DISTRICT

                                                    COURT IN HARRIS COUNTY TEXAS


    V.




CHRIS DANIELS               •••.-,
         HARRIS COUNTY-DISTRICT CLERK,

          RESPONDENT




                            MOTION FOR LEAVE TO FILE APPLICATION
                                     FOR MANDAMUS




   TO THE HONORABLE\R?^ JUDICIAL DISTRICT COURT:

   NOW COMES, Lamonn       E. Blunt, applicnt, complaining of Chris Daniels,
Respondent, and pursuant to the TEXAS RULES OF APPELLATE PROCEDURE moves this
Court to grant this applicant leave to file this application for a writ of
mandamus tendered contemporaneously with this motion.



  Applicant prays       that this motion be granted, the said application for mandamus
be filed and set down for a hearing, that the relief requested be granted, and
for other relief, general and special, including a stay of the proceedings below
until the matters complained of in said application are cured.